 96DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)All unlicensed personnel on boardall vesselsowned and/oroperated by Employer Inland, excludinglicensed officers,stewards,boatswains, guards, professional employees,and supervisors as de-fined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]THE RATH PACKINGCOMPANYandUNITEDPACKINGHOUSEWORKERSOF AMERICA, LOCALNo. 46,CIO,PETITIONER.Cases Nos. 18-RC-1556, 18-RC-1557, and 18-RC-1593.October 03, 1952Decision,Order, and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Harry Irwig,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.For the reasons set forth in paragraph numbered 4, below, ques-tions affecting commerce exist concerning the representation of em-ployees of the Employer, within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act, in Cases Nos. 18-RC-1556 and18-RC-1557, but none exists in Case No. 18-RC-1593.4.At its Waterloo, Iowa, plant, the Employer is engaged in theslaughtering of livestock and the processing of meat products.ThePetitioner, which has represented the production and maintenanceemployees at this plant since 1948, now seeks an election in threegroups currently excluded from the production and maintenance unit.'National Brotherhood of PackinghouseWorkers, Confederated Unions of America, wasgranted leaveto intervene in Cases Nos. 18-RC-1556 and 18-RC-1557on the basis ofcontracts then in force but now expired.Its request to intervene in Case No.18-RC-1593was deniedfor lack ofa sufficient showing of interest.At the hearing the Intervenor sought to introduce evidence toshow that certain personsalleged tobe or to havebeen officersand policymakers of the Petitioner were in factCommunists.The hearing officer properlyrejected the evidence.We are administra-tively satisfied that non-Communist affidavitshave been filed by the officers of thePetitioner,as requiredby Section 9 (h) of the Act.Congress has made the truth orfalsity ofthose affidavitsa concernof the Departmentof Justice,not of this Board.Thefact of complianceby a labororganizationwhich is requiredto comply is not litigable bythe parties to Board proceedings.Sunbeam Corporation,94 NLRB 844,93 NLRB 1205,and 89 NLRB 469.101 NLRB No. 25. THE RATH PACKING COMPANY97The Cooperage Department-Case No. 18-RC-1556Early in 1950 the cooperage department employees severed from theproduction and maintenance unit and designated the Intervenor astheir bargaining representative, pursuant to an election directed bythe Board.2The parties agree that this cooperage unit is still appro-priate.Accordingly, we reaffirm our earlier finding that all employeesin the cooperage department at the Employer's Waterloo plant, ex-cluding the foreman and other supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.The Plant Cafeteria-Case No. 18-RC-1557Since at least 1948 the employees at the Waterloo plant cafeteriahave been represented by the Intervenor in a separate unit. In 1950,when an election was held in this unit, cashiers and checkers were ex-cluded by the Board pursuant to agreement of the parties.3 The Inter-venor now desires the inclusion of these employees, whereas the Em-ployer wishes their continued exclusion.The Petitioner apparentlytakes no position on this issue.There are five checkers and four cashiers.The checker computesthe total price of the food selected by each customer and indicates thattotal on his ticket.The cashier then collects the ticket and the cus-tomer'smoney or signature.Checkers and cashiers share the workof totaling the charge tickets and preparing summaries.At timeswhen meals are not being served, the checkers assist the other cafe-teria employees in their work; moreover, in emergencies they serve ascountergirls.Checkersand cashiers receive thesame pay, which isabout the same as that of the othercafeteriaemployees; and theypunch the same time clock.' Like the others, they are supervised bythe cafeteriamanager.On the basis of these facts, and because the checkers and cashierswork in suchclose associationwith the other cafeteria employees, wefind that their interestsare similarand we shall include them in thecafeteriaunit.5It is true that, unlike the othercafeteriaemployees,they are clericals; but it is generally the practice of the Board to in-clude in a plant unit those clerical employees whose work brings them87 NLRB 664.Case No. 18-RC-556,March 27,1950, not reported in printed volumes of Boarddecisions4 Their vacation benefits are somewhat greater:2weeks after only 2 years'serviceinstead of after 5 years,as is the case with the other cafeteria employees.Their insurancebenefits are also slightly different.5Walworth Company,51 NLRB 1206.See alsoDr.Pepper Bottling Co.,78 NLRB 1261. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto constant association with the plant employees 6We see no rea-son to depart from this practice in the case of clerical employees as-signed to a cafeteria 7Accordingly, we find that all employees in theEmployer's Waterloo plant cafeteria, including the checkers, the cash-iers, the storeroom girl," and the candy counter girl,9 but excludingthe chef, the breakfast cook, the late cook,SO and all other supervisorsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.The Mechanical Storeroom Clerks-Case No. 18-RC-1593The Petitioner seeks a separate election for 11 employees in themechanical storeroom, which adjoins the maintenance shop. It de-sires to add these employees to its production and maintenance unit.Six of the men sought, who are designated "window clerks," issue toolsand supplies to the maintenance employees, who present requisitionslips at the storeroom windows.Four of the remaining five employeessought are designated "helpers."Two of these are learning to waiton the windows; one helps handle the paper work involved in ordering,receiving, and returning the supplies; the duties of the fourth helperare not indicated.The last employee works in the yard outside thestoreroom and cares for scrap material.6Goodman ManufacturingCo., 58 NLRB 531 (production and maintenance unit) ;National Cash Register Company,95 NLRB 27, 29 (production and maintenance unit) ;Hanna Motor Company,94 NLRB 105, 108 (service unit) ;Bemis Brothers BagCo., 95NLRB 44, 46 (operating unit).IWalworth Company, supra.A contrary rule was enunciated in four early cases ;S. & W. Cafeteria of Washington,20 NLRB 259, and 30 NLRB 1236;WelfareAssociationof the U S Department of Agriculture,45 NLRB 285; andBethlehem-Fairfield Shipyard,53 NLRB 1428. However, the decisions in at least the first three of these cases seem tohave rested primarily upon extent of union organization, a factor to which the Board mayno longer accord controlling weight.See Section 9 (c) (5) of the Act.Moreover, allof these cases were decided beforeProximity ManufacturingCo., 56 NLRB 264, andGoodman ManufacturingCo., 58 NLRB 531, which first authorized the placement of plantclericals with units of physical employees.Although the S & W cases were relied on as precedent even after the issuance ofProximity Manufacturing Co.(seeConsolidated Vultee Aircraft Corp.,58 NLRB 205;General Motors Corporation (Eastern Aircraft Division),60 NLRB 81;Shoreham DrugCompany,61 NLRB 1437;Air Terminal Services, Inc.,67 NLRB 702), it does not appearthat the Board was asked to or did consider whether the new rule regarding plant clericalsmight be applied to cafeteria clericals as well.Nor was any such possibilityraised inFairchild Cafeteria, 87NLRB 667, where an employee who did some cashier duty wasexcluded from a cafeteria unit on the authority of a case which excluded anofficeclericalfrom a unit of plant employees.We therefore do not regard these casesas determinativeof the present issue."The parties were in agreement that this employee, who works 2 hours a day as acountereirl and the rest of her time as a storeroom attendant, should be included in theunit, and we so find.OThis employee operates a candy and cigarette counter in the east dining area of thefront dining room. In addition to her counter tending, cashiering, and relatively minorordering duties, she spends a substantial portion of each day helping clean the cafeteriaareas; and at times she cuts butter.We find that her interestsare similarto those ofthe other cafeteria employees and we therefore include her.3oThe parties agreed that the breakfast cook and the late cook, like the chef,possesssupervisory authority ; and we adopt their agreement. STOKELY FOODS, INC.99Also in the mechanical storeroom, though not sought by the Peti-tioner, is an inventory clerk.Working in other plant areas, moreover,are various other plant clerical employees who are presently excludedfrom the production and maintenance unit." None of these others arenow sought by the Petitioner.The employees sought are thus only asegment of a larger group whose status and interests are similar.Topermit the Petitioner to round out its production and maintenanceunit by adding the excluded plant employees piecemeal as now pro-posed would not only be administratively burdensome, but would alsotransgress the requirement of Section 9 (c) (5) of the Act, which barsthe Board, in making unit determinations, from giving controllingweight to extent of organization.We will therefore dismiss the peti-tion in Case No. 18-RC-159312OrderIT ISHEREBY ORDEREDthat the petition filed in Case No. 18-RC-1593be, and it hereby is, dismissed.[Text of Direction of Elections omitted from publication in thisvolume.]MEMBER PETERSON took no part in the consideration of the aboveDecision, Order, and Direction of Elections.11Most of the employees in the Employer's other storeroom,the one which serves theproduction employees,are excluded from the production and maintenance unit. So arethe 6 scalers,who weigh animal carcasses in plant areas, and the 2 hide graders, whoinspect and rate the quality of the hides stored in the Employer's hide cellars in the plant.Also excluded are about 100 employees who handle various kinds of paper work at desklocations in plant areas.12Kennecott Copper Corp.,96 NLRB 1423;Southern CaliforniaGasCo.,74 NLRB 48,STOKELY FOODS, INC.andAMERICAN FEDERATION OF LABOR, PETITIONER.Case No. 17-RC-1308.October 23,1952Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued herein onduly 16, 1952,1 an election by secret ballot was conducted on August 13,1952, under the direction and supervision of the Regional Directorfor the Seventeenth Region, among the employees in the voting groupestablished by the Board.Following the election, a tally of ballotswas furnished the parties.The tally shows that of approximately 97eligible voters, 78 cast valid ballots, of which 31 were for, and 47 wereagainst, the Petitioner.2There were 6 challenged ballots.n Not reported in printed volumes of Board Decisions.No other union appeared on the ballot.101 NLRB No. 20.242305-53-8